                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9      CHARLES CLYDE RIPPLE III,                            CASE NO. C17-5736-JCC
10                             Plaintiff,                    ORDER
11              v.

12      NANCY A. BERRYHILL, Acting
        Commissioner of Social Security,
13
                               Defendant.
14

15
            This matter comes before the Court on the parties’ stipulated motion for attorney fees and
16
     costs pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412 (Dkt. No. 15).
17
     Having thoroughly considered the motion and the relevant record, the Court GRANTS the
18
     motion and ORDERS that:
19
            Pursuant to the EAJA, Plaintiff is awarded attorney fees in the amount of $6,325.10, and
20
     expenses in the amount of $6.18, for a total of $6,331.28, subject to any offset as described in
21
     Astrue v. Ratliff, 560 U.S. 586 (2010). Pursuant to 28 U.S.C. § 1920, Plaintiff is awarded costs in
22
     the amount of $417.00.
23
            The check or checks shall be mailed to Plaintiff’s attorney’s office: Teal M. Parham, 910
24
     12th Avenue, P.O. Box 757, Longview, Washington 98632. If it is determined that Plaintiff’s
25
     EAJA fees are not subject to any offset allowed under the Department of the Treasury’s Offset
26


     ORDER
     C17-5736-JCC
     PAGE - 1
 1   Program, the check for EAJA fees shall be made payable to Teal M. Parham, based upon

 2   Plaintiff’s assignment of these amounts to Plaintiff’s attorney. (Dkt. No. 15 at 2.)

 3          DATED this 11th day of October 2018.




                                                           A
 4

 5

 6
                                                           John C. Coughenour
 7                                                         UNITED STATES DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C17-5736-JCC
     PAGE - 2
